ORDER
On November 20, 1990, appellant filed a Notice of Appeal (NOA) from a Board of Veterans’ Appeals (Board or BVA) decision issued on August 31, 1990. On November 27,1990, appellant filed to stay proceedings pending disposition of a motion for reconsideration before the BVA. Appellant’s motion for reconsideration was filed with the BVA on December 8, 1990.
On January 13, 1992, the Secretary of Veterans Affairs (Secretary) informed the Court that as of January 10, 1992, a decision had not been made on appellant’s motion for reconsideration. The Secretary suggested that action on appellant’s motion might be completed by January 17, 1992. To date, there has been no indication from the Secretary or the BVA as to whether the BVA is inclined to granted appellant’s motion for reconsideration.
These proceedings have been stayed five separate times, at appellant’s request, pending action before the BVA on his motion for reconsideration of its August 31, 1990, decision. The Court considers 18 months to be sufficient time for the BVA, taxed as it is in manpower and resources, to determine whether or not it is inclined to grant reconsideration.
Upon consideration of the foregoing, it is
ORDERED that within 14 days after the date of this order, the Secretary shall advise the Court whether the BVA Chairman is inclined to grant appellant’s motion for reconsideration. If the Chairman is so inclined, the Secretary shall promptly file a motion for remand, clearly articulating the reasons for remand and the nature of the *450proceedings proposed by the Secretary. See Cerullo v. Derwinski, 1 Vet.App. 195, 200 (1991). It is further
ORDERED that these proceedings are stayed pending further order of the Court.